Defendant, while seated in a parked automobile on a downtown street corner of Cincinnati, was arrested, charged, under an ordinance of the city of Cincinnati, with being a known thief, and convicted on that charge in the Municipal Court of Cincinnati.
The sole evidence introduced was a criminal record, showing a robbery conviction in 1931, convictions of loitering in 1929, probation on a charge of carrying concealed weapons in 1930, consorting in 1943, and a conviction in federal court for sending poison through the mails in 1943.
From the above record it appears that there is no substantial evidence of thievery in recent years, which it is the object of the ordinance to suppress.
Accordingly, the judgment is reversed and the cause remanded to the Municipal Court, with instructions to discharge the defendant.
Judgment reversed.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur. *Page 397